Citation Nr: 1753738	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  12-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for a bilateral hand disability, claimed as poor circulation and loss of grip strength.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a disability resulting in difficulty sleeping.

5.  Entitlement to a rating in excess of 10 percent for a back disability before July 27, 2016, and to a rating in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA RO.  

The issues of entitlement to a temporary total evaluation of the left knee based on the need for convalescence and an increased rating of the left knee based on instability have been raised by the record in a November 2017 statement, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The Veteran's claim of entitlement to service connection for a bilateral hand disability was previously developed as service connection for poor circulation and loss of grip strength.  The Board notes that when a veteran makes a claim, the veteran seeks service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, it is clear that the Veteran seeks service connection for all manifestations of a bilateral hand disability, regardless of the specific diagnoses that have been assigned as a result of that disability.  Based on Clemons, and to clarify the issue on appeal, the Board has simplified the Veteran's claim to be a single claim of entitlement to service connection for a bilateral hand disability, as set forth above.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

With respect to the Veteran's claims of entitlement to service connection for bilateral CTS and a bilateral hand disability, the Veteran has alleged that he experienced in-service symptoms of burning, tingling, numbness, and itching in the palms of the hands and fingers.  The Veteran indicated that such problems were due to his experiences in service using ammunition as an infantryman.  Following the Veteran's complaints of longstanding pain in the hands, an April 2008 x-ray showed degenerative arthritis in both hands.  A June 2008 electrodiagnostic study indicated that the Veteran had mild bilateral median neuropathies at the wrists consistent with CTS.  A March 2012 electrodiagnostic study indicated that the Veteran had mild left CTS and borderline right CTS.  The evidence thus shows the allegation of an in-service incident and current diagnoses with bilateral CTS and bilateral osteoarthritis of the hands.  The Veteran has not been provided with examinations addressing the etiology of his bilateral CTS and bilateral hand disability, and the AOJ should arrange for such examinations to occur.  

With respect to the Veteran's claim of entitlement to service connection for a neck disability, the Veteran underwent a VA examination in January 2012, at which time the examiner both opined that it was less likely than not that the Veteran's neck disability was incurred in or caused by his service and opined that an opinion addressing the etiology of the Veteran's neck pain could not be rendered without resorting to mere speculation.  The examiner has access to the Veteran's extensive service treatment records, post-service medical records, and lay statements.  Given the volume of the medical evidence of record, it is unclear to the Board why the examiner was unable to provide the requested opinion.  Accordingly, the AOJ should again attempt to obtain the requested opinion from an examiner other than the January 2012 examiner.

With respect to the Veteran's claim of entitlement to service connection for a disability resulting in difficulty sleeping, in October 1975, the Veteran complained of feeling tired for the preceding three or four months.  The Veteran was diagnosed with obstructive sleep apnea following a January 2011 sleep study.  The evidence thus shows the presence of an in-service incident and a current diagnosis.  The Veteran has not been provided with an examination addressing the etiology of his obstructive sleep apnea, and the AOJ should arrange for such an examination to occur.  Additionally, the Veteran's available treatment records suggest that he may have received treatment for sleep apnea from his primary care physician at the Kenner Army Health Clinic at Fort Lee.  The AOJ should obtain all pertinent treatment records from the Kenner Army Health Clinic at Fort Lee.  

With respect to the Veteran's claim of entitlement to a higher rating for a back disability, the Veteran underwent a back examination in July 2016.  While the examiner reported range of motion findings, the examiner did not express such findings in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  The Board notes that earlier in July 2016, the United States Court of Appeals for Veterans Claims (Court) held that VA orthopedic examinations must include joint testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, lacking the required findings pursuant to Correia, the July 2016 examination report is inadequate.  Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the Court's holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected back disability.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent medical treatment records from the Kenner Army Health Clinic at Fort Lee have been obtained.  

2.  Then, schedule the Veteran for VA examinations to determine the nature and etiology of the Veteran's bilateral CTS, bilateral hand disability, neck disability, and disability resulting in difficulty sleeping, to include obstructive sleep apnea.  After reviewing the Veteran's claims file, physically examining the Veteran, and considering the Veteran's lay contentions, the examiner should address the following questions:

a) Is it at least as likely as not (that is, a 50 percent probability or greater) that bilateral CTS began during or was otherwise caused by his military service?  The examiner should address pertinent evidence, including the Veteran's contentions that he experienced symptoms of burning, tingling, numbness, and itching in the palms and fingers while in service.

b) Is it at least as likely as not (that is, a 50 percent probability or greater) that a bilateral hand disability, to include bilateral osteoarthritis, began during or was otherwise caused by his military service?  The examiner should address pertinent evidence, including the Veteran's contentions that he experienced symptoms of burning, tingling, numbness, and itching in the palms and fingers while in service.

c) Is it at least as likely as not (that is, a 50 percent probability or greater) that a neck disability began during or was otherwise caused by his military service?  The examiner should address pertinent in-service evidence, including the July 1976 treatment record noting the Veteran's continued complaints of neck pain.

d) Is it at least as likely as not (that is, a 50 percent probability or greater) that a disability resulting in difficulty sleeping, including obstructive sleep apnea, began during or was otherwise caused by his military service?  The examiner should address pertinent in-service evidence, including the Veteran's October 1975 complaint of a three to four month history of tiredness.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's back disability.  The examiner should, consistent with 38 C.F.R. § 4.59, ensure that the examination report, to the extent possible, describes the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  Failure to do so will result in the examination report being found inadequate.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals





